Exhibit 10.26

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDMENT NO.1

TO

SUPPLY AGREEMENT

This Amendment No. 1 (the “Amendment No. 1”) to that certain supply agreement
between Intersect ENT, Inc., a Delaware corporation having offices at 1555 Adams
Drive, Menlo Park, California 94025, and Stephen Gould Corporation, a New Jersey
corporation having offices at 45541 Northport Loop West, Fremont, CA 94538 (“the
Agreement”), with an effective date of November 14, 2013, is made as of
October 7, 2015 (the “Amendment No. 1 Effective Date”). Unless otherwise defined
herein, capitalized terms used in this Amendment No. 1 have the meanings
ascribed to them in the Agreement.

RECITALS

WHEREAS, the parties hereto desire to amend the Agreement in accordance with
this Amendment No. 1.

NOW, THEREFORE, Customer and Supplier hereby agree as follows:

1. Section 3.2 Quality Agreement is amended as follows: The instance of October
2013 in the third line is deleted and replaced with October 7, 2015.

2. Section 11.9 Entire Agreement Amendment is amended as follows: The date
September 16, 2015 is inserted into the fifth line at the end of the bracketed
clause and the brackets and bold-faced type are removed so that the clause
reads: Confidential Disclosure Agreement between the Parties dated September 16,
2015.

3. EXHIBIT A “PRODUCTS/PRICE LIST” is deleted in its entirety and replaced with
the following:

 

Part number and Name

   Price per
Unit    3 Month
Forecast   

Annual

Forecast

[*]

   [*]    [*]    [*]

 

-1-



--------------------------------------------------------------------------------

4. Governing Law. Any claim, dispute, or controversy of whatever nature arising
out of or relating to this Amendment No. 1 shall be governed by and construed
under the laws of the State of California, without giving effect to any choice
of law principles that would require the application of the laws of a different
state or country.

5. Continued Effectiveness of the Agreement. Except as set forth in this
Amendment No. 1, the provisions of the Agreement are not amended or modified in
any way and continue in full force and effect in accordance with their terms and
conditions.

6. Amendment. This Amendment No. 1 may be amended only upon the written consent
of the Members.

7. Counterparts. This Amendment No. 1 may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. Any signature page delivered
electronically or by facsimile (including, without limitation, transmission by
.pdf or other fixed image form) will be binding to the same extent as an
original signature page.

In Witness Whereof, the Parties hereto have duly executed this Agreement on the
Effective Date.

 

INTERSECT ENT, INC.     STEPHEN GOULD CORPORATION By:   /s/Daniel Castro     By:
  /s/Vance Garland Name:   Daniel Castro     Name:   Vance Garland Title:   Vice
President Operations and Mfg. Eng.     Title:   Project Manager

 

 

-2-

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.